PROSPECTUS SUPPLEMENT Filed Pursuant to Rule424(b)(5) (To Prospectus Dated November 13, 2009) Registration No.333-162870 RADIENT PHARMACEUTICALS CORPORATION UNITS CONSISTING OF 3,289,285 SHARES OF COMMON STOCK and WARRANTS TO PURCHASE Pursuant to this prospectus supplement and the accompanying prospectus, we are offering Units comprised of 3,289,285 shares of our common stock and warrants to purchase up to 1,644,643 shares of our common stock to two institutional investors. The offering price will be $0.28 per share of common stock, for a total offering of $921,000.Throughout this Prospectus, reference to shares of common stock sold pursuant to this offering or a per share offering price refers only to the 3,289,285 shares of common stock included in the Unit, it does not include the shares of common stock underlying the Warrants. Prior to September25, 2009, the name of our Company was AMDL, Inc. and our common stock was traded under the symbol “ADL”.On September25, 2009, we changed our name to Radient Pharmaceuticals Corporation.Our common stock trades on the NYSE Amex under the trading symbol “RPC”. As of November 30, 2009, the aggregate market value of our outstanding common stock held by non-affiliates was approximately $6,553,200, based on 17,439,319 shares of outstanding common stock, and a price of $0.43 per share, which was the last reported sale price of our common stock as quoted on the NYSE Amex on such date. We have not offered any securities pursuant to General Instruction I.B.6. of Form S-3 during the prior 12 calendar month period that ends on, and includes, the date of this prospectus supplement. We have retained Jesup & Lamont Securities Corporation to act as placement agent for us in connection with the shares offered by this prospectus supplement. Investing in our securities involves a high degree of risk. Before deciding whether to invest in our securities, you should consider carefully the risks that we have described in this prospectus supplement under the caption “Risk Factors” starting on page S-4 of this prospectus supplement and under the caption “Risk Factors” in our most recently filed Annual Report on Form 10-K, as filed with the Securities and Exchange Commission, which is incorporated herein by reference in its entirety. Per Share Total Public offering price per share (1) $ $ Warrant exercise price (2) $ $ - Placement Agent’s fee (3) $ - $ Proceeds to us (before expenses) $ - $ The per share price refers only to the price for each share of straight common stock underlying the Units, it does not include the shares of common stock underlying the Warrants underlying the Units. We are disclosing the exercise price of theWarrants for clarification purposes; we did not receive any proceeds from the sale of Warrants underlying the Units, we will only receive proceeds from the Warrants if and when they are exercised. The Placement Agent shall receive a cash fee equal to 6% of the gross proceeds of the Offering, and a non-accountable expense allowance equal to (a) 2% of the gross proceeds of the Offering less (b) the actual amount of accountable expenses paid to or on behalf of the Placement Agent prior to the closing of this Offering; they will also receive a warrant to purchase 2% of the shares of common stock sold in the Offering. The placement agent is not purchasing or selling any securities pursuant to this prospectus supplement or the accompanying prospectus, nor is it required to sell any specific number or dollar amount of the shares of common stock offered hereby, but will use its reasonable efforts to sell the shares of common stock offered. We expect that delivery of the shares of common stock being offered under this prospectus supplement will be made to investors on or about December 2, 2009. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus supplement or the accompanying prospectus. Any representation to the contrary is a criminal offense. Jesup & Lamont Securities Corporation The date of this prospectus supplement is December 2, 2009 2 TABLE OF CONTENTS PROSPECTUS SUPPLEMENT Prospectus Supplement Summary S-1 Risk Factors S-4 Special Note Regarding Forward-Looking Statements S-5 Use of Proceeds S-5 Determination of Offering Price S-5 Plan of Distribution S-5 Legal Matters S-6 Where You Can Find More Information S-6 PROSPECTUS Forward-looking Statements 1 About This Prospectus 1 Prospectus Summary 3 Risk Factors 9 Use of Proceeds 15 Plan of Distribution 15 Description of Common Stock 16 Legal Matters 16 Experts 16 Available Information 16 Incorporation of Certain Documents by Reference 17 You should rely only on information contained in this prospectus supplement, the accompanying prospectus and the documents we incorporate by reference in this prospectus supplement and the accompanying prospectus. We have not authorized anyone to provide you with information that is different. We are offering to sell and seeking offers to buy shares of our common stock only in jurisdictions where such offers and sales are permitted. You should not assume that the information contained in this prospectus supplement and the accompanying prospectus is accurate on any date subsequent to their respective dates, regardless of the time of delivery of this prospectus supplement and the accompanying prospectus or of any sale of our common stock. ABOUT THIS PROSPECTUS SUPPLEMENT This prospectus supplement is a supplement to the accompanying prospectus that is also a part of this document. This prospectus supplement and the accompanying prospectus are part of a shelf registration statement that we filed with the Securities and Exchange Commission, or the SEC. Under the shelf registration process, we may offer from time to time shares of our common stock, preferred stock and warrants. We have 100% remaining under our shelf registration statement prior to the sale of any of the shares of our common stock in this offering.In the accompanying prospectus, we provide you with a general description of the securities we may offer from time to time under our shelf registration statement.In this prospectus supplement, we provide you with the specific information about the shares of our common stock that we are selling in this offering.This prospectus supplement and the accompanying prospectus and the documents incorporated by reference herein and therein include important information about us, our common stock being offered and other information you should know before investing.This prospectus supplement also adds, updates and changes information contained in the accompanying prospectus.You should read both this prospectus supplement and the accompanying prospectus as well as the additional information described under “Where You Can Find More Information” before investing in shares of our common stock. 3 PROSPECTUS SUPPLEMENT SUMMARY This summary highlights selected information about us and this offering. This information is not complete and does not contain all the information you should consider before investing in our common stock. You should carefully read this entire prospectus supplement and the entire accompanying prospectus, including the “Risk Factors” section beginning on page S-4 of this prospectus supplement and the financial statements and the other information incorporated by reference in this prospectus supplement and the accompanying prospectus, before making an investment decision. Our Company Radient Pharmaceuticals Corporation is a vertically integrated pharmaceutical company with the following operations: ● Manufacturer and Distributor of Onko-Sure™ a Proprietary In-Vitro Diagnostic (IVD) Cancer Test; ● Distribution of Elleuxe brand of Anti-Aging Skin Care Products; and ● A Cancer Therapeutics Technology. Our Revised Strategic Focus Until recently, we were focused on the production and distribution of pharmaceutical products through our subsidiaries located in the People’s Republic of China.After the deconsolidation of our Chinese subsidiaries, we have recently refocused our core business strategy and market focus to the international commercialization of Onko-Sure™and Elleuxe products.On September 25, 2009, we changed our name from “AMDL, Inc.” to “Radient Pharmaceuticals Corporation.” We believe Radient Pharmaceuticals as a brand name has considerable market appeal and reflects our new corporate direction and branding statements. We are now actively engaged in the research, development, manufacturing, sale and marketing of in vitro diagnostic (IVD) and high-end skin care products.We have focused our business strategy on the international commercialization and next generation product development for both of these products.All of these business units focus on the development, manufacturing, distribution and sales of high-quality medical diagnostic products, generic pharmaceuticals, nutritional supplements, and cosmetics in the United States, Canada, China, Chile, Europe, India, Korea, Taiwan, Vietnam and other markets throughout the world. For the first 9 months of 2009, we generated approximately $138,000 in the sales of Onko-Sure™IVD cancer diagnostic test kits, which is an increase of approximately 100% in sales of this product over the same period for 2008. We currently anticipate generating approximately $300,000 in aggregate sales in 2009 from the Onko-Sure™IVD cancer diagnostic test kits. We also anticipated that we will begin commercialized sales of our Elleuxe brand of skin care products by the end of the second quarter of 2010. These two business segments are anticipated to be our largest revenue producingproducts in the near future. We believe thatsubject to receipt of adequate financing, these products will significantly increase in 2010 due to the creation of distribution agreements that are anticipated to move the IVD cancer diagnostic test kits and the Elleuxe brand of skin care products into broad commercial channels in markets throughout the world. However, the success of our distribution strategy for these products in 2010 is dependent upon a number of factors including obtaining adequate financing before the end of 2009.We will need to obtainat least$2,000,000 in additional financing during the fourth quarter of 2009, in order to execute our distribution plan for 2010.If we are unable to raise sufficient funds, our distribution strategy may not be able to be implemented at the rate we anticipate which will have a material adverse effect on anticipated 2010 revenues. During the third quarter of 2009, it became apparent to the Company’s management that the working relationship with management of its operations in China was becoming increasingly strained. Accordingly, the Company deemed it appropriate to seek alternative means of monetizing its investment.There were several issues that caused the Company to conclude accordingly, including, but not limited to: ● Non responsiveness by the management in China to requests by Company management for financial information; ● Non responsiveness by management in China to requests for transfer of Company funds to bank accounts under corporate control; ● Lack of timely communication with Corporate management concerning significant decisions made by management in China concerning the disposal of the YYB subsidiary; and ● Lack of timely communication with corporate officers concerning operations in China. Effective September 29, 2009 (the “Effective Date”), based on unanimous consent of the Company’s board of directors and an executed binding agreement (the “Agreement”) between the Company and Henry Jia, Frank Zheng and Yuan Da Xia (collectively, the “JPI Shareholders”), the Company deconsolidated all activity of JPI. Based on the Agreement and in accordance with current accounting guidelines, the Company deconsolidated JPI as of the date the Company ceased to have a controlling financial interest, which was effective September 29, 2009.In accordance with the Agreement, the Company exchanged its shares of JPI for non-voting shares of preferred stock, relinquished all rights to past and future profits, surrendered its management positions and agreed to non-authoritative minority role on its board of directors. S-1 Based on the Company’s evaluation of current accounting guidance, it was determined that the Company did not maintain significant influence over the investee and, accordingly, has recorded such investment in accordance with the cost method. Corporate Information Our facilities and executive offices are located at 2492 Walnut Avenue, Suite 100, Tustin, California 92780-7039, and our contact is Akio Ariura, Chief Operating Officer, Telephone (714) 505-4460. Additional information about us is available on our website at www.radient-pharma.com. The information contained on or that may be obtained from our website is not, and shall not be deemed to be, a part of this prospectus supplement or the accompanying prospectus. Our common stock is currently traded on the NYSE Amex under the symbol “RPC.” S-2 The Offering Securities offered Units comprised of 3,289,285 shares of our common stock and warrants to purchase up to 1,644,643 shares of our common stock, up to a maximum of 5,000,000 shares total Common stock to be outstanding after this offering 20,728,604shares Manner of offering The sale of shares of our common stock will be made pursuant to one or more subscription agreements between us and each of the selected institutional investors. See “Plan of Distribution.” Use of proceeds We intend to use the net proceeds from the sale of our common stock under this prospectus supplement for working capital and general corporate purposes. General corporate purposes may include capital expenditures. See “Use of Proceeds.” NYSE Amex symbol RPC The total number of shares of our common stock outstanding after this offering is based on 17,439,319 shares outstanding as of November 30, 2009, and as of that date excluded: ● 9,068,745 shares of our common stock issuable upon exercise of warrants outstanding at a weighted price of $2.10 per share; ● 1,284,424 shares of our common stock issuable on conversion of our outstanding 10% convertible notes at $1.20 per share; and, ● 1,074,219 shares of common stock issuable on conversion of the $555,556 12% Convertible Note at an exercise price of no less than $0.64 per share and a warrant to purchase 500,000 shares of common stock at $0.65 per share, both subject to certain anti-dilution provisions. ● 896,000shares of common stock issuable upon exercise of options granted to our officers and directors.
